Fefer Petersen & Cie Attorneys at Law Telephone 4126 684-0500 Château de Barberêche Facsimile 4126 684-0505 Houston Voicemail/Fax Switzerland 1783 Barberêche New York Voicemail/Fax (281) 596-4545 E-mail jlp@ipo-law.com (212) 401-4750 April 29, U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 100 F Street, N.E. Washington, DC 20549 Re: Biofuels Power Corporation Annual Report on Form 10-K Filed April 15, 2008 File No. 0-52912 Ladies and Gentlemen: This office serves as special securities counsel for Biofuels Power Corporation (the “Company”). We are writing in response to your letter dated April 28, 2008, addressed to Fred O’Connor, the Company’s Chief Executive Officer, which provided staff comments on the Company’s Annual Report on Form 10-K. In response to the comments, we are electronically transmitting herewith Amendment No. 1 to the Company’s Form 10-K. Each of our responses to the Staff’s comments is set forth below.Where applicable, our responses indicate the additions, deletions or revisions we included in the Amendment.For your convenience, our responses are prefaced by the comment in italicized text.The references to page numbers in the responses to the comments correspond to the pages in the Amendment that we are filing today on behalf of the Company via EDGAR. Certain Relationships and Related Transactions and Director Independence, page 46 Comment 1. Please reconcile your disclosure in this section to include the related party information on page F-18. For example, disclose that as of December 31, 2007 the company has reserved a cumulative total of $664,22 for advance during 2007 and 2006 to Texoga and SRC as an allowance for doubtful accounts due to the uncertainty of collection. Also explain why the collection of these accounts is uncertain and quantify the amount of accounts receivables outstanding from affiliates.
